DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This communication is in response to the Amendment filed on 05/02/22.
Claims 1-3, 5, 7-10, 12, 14-17, 19, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 15 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “each interaction probability of the plurality of interaction probabilities is associated with a particular prompt question data object of a plurality of prompt question data objects and provides a likelihood that the particular prompt question data object is needed to be provided to the party during the interaction, generating the plurality of prompt question data objects comprises: extracting, using the one or more processors, and by utilizing an extraction model, a plurality of extracted question data objects from one or more historical interactions, generating, using the one or more processors, and by utilizing an embedding model, a vector representation for each extracted question data object of the plurality of extracted question data objects, generating, using the one or more processors, based at least in part on each vector representation for the plurality of extracted question data objects, and by utilizing a clustering model, a plurality of extracted question data object clusters, for each extracted question data object cluster, determining, using the one or more processors, a cluster-representative prompt question data object based at least in part on occurrence counts for a subset of the plurality of extracted question data objects whose vector representations fall within the extracted question data object cluster,2 of 14 LEGAL02/41392579v1 Appl. No. 16/911,766 Response dated May 2, 2022generating, using the one or more processors, the plurality of prompt question data objects to comprise each cluster-representative prompt question data object for the plurality of extracted question data object clusters, and training the multi-label predictive model is performed based at least in part on training data describing, for each respective historical interaction, historical metadata for the respective historical interaction and one or more identified prompt question data objects for the respective historical interaction that are selected from the plurality of prompt question data objects, wherein: (i) the multi-label predictive model is configured to generate, for each input interaction, a plurality of output interaction probabilities with respect to a plurality of labels, and (ii) the plurality of labels correspond to the plurality of prompt question data objects”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 05/02/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652